Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 1 of 21 Page ID #:1



 1 KIRTLAND & PACKARD LLP
     Behram V. Parekh (SBN 180361)
 2 bvp@kirtlandpackard.com
     1638 South Pacific Coast Highway
 3 Redondo Beach, California 90277
     Telephone: (310) 536-1000
 4 Facsimile: (310) 536-1001

 5
     MIGLIACCIO & RATHOD LLP
 6 Nicholas Migliaccio, pro hac vice anticipated

 7 Jason Rathod, pro hac vice anticipated
     Esfand Nafisi (State Bar No. 320119)
 8 412 H St. NE, Suite 302

 9 Washington D.C. 20002
     Telephone: (202) 470-3520
10

11
     Attorneys for Plaintiffs
12

13                           UNITED STATES DISTRICT COURT
14                          CENTRALDISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
15

16    B.M. THROUGH HER MOTHER                      CASE NO.:
      ASHLEY SCOTT, INDIVIDUALLY,
17    AND ON BEHALF OF ALL OTHERS                  COMPLAINT FOR:
18    SIMILARLY SITUATED,
                                                   1. INTRUSION UPON
19                          PLAINTIFFS                SECLUSION
20
      V.
21

22                                                 Jury Trial Demanded
      MUSICAL.LY, A CORPORATION;
23    MUSICAL.LY, INC., A CORPORATION;
24    AND BEIJING BYTEDANCE
      TECHNOLOGY CO LTD., A
25    PRIVATELY HELD COMPANY,
26
                            DEFENDANTS
27

28

     CLASS ACTION COMPLAINT

                                              1
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 2 of 21 Page ID #:2



 1        1.     B.M., a minor, by her mother and natural guardian Ashley Scott
 2 (“Plaintiff”), hereby bringsthis Class Action Complaint against Defendants

 3 Musical.ly, Musical.ly, Inc. and ByteDance Technology Co. Ltd. (each a

 4 “Defendant” and collectively the “Defendants”), on behalf of herselfand those

 5 similarly situated, for intrusion upon seclusion. The following allegations are

 6 based upon information and belief, including the investigation of Plaintiffs’

 7 counsel, unless stated otherwise.

 8 I.     INTRODUCTION
 9        2.     This case arises out of Defendants’ use of its video-sharing social
10 media application Musical.ly, and its successor application TikTok, to gather and

11 publish the personal information of children under the age of 13 without

12 receiving consent from or providing notice to the children’s parents prior to the

13 gathering and publication of such information, in direct violation of the federal

14 Children’s Online Privacy Protection Act (COPPA), 15 U.S.C. §§ 6501 - 6506.

15 Plaintiff brings claims to obtain an injunction to cease these practices, sequester

16 illegally obtained information, and for damages.

17 II.    PARTIES
18        A.      Plaintiff
19        3.     Plaintiff B.M. and her mother and natural guardianAshley Scott are,
20 and at all times relevant were, individuals and residents of Florissant, Missouri.

21 B.M. was under the age of 13 while using the media applicationMusical.ly and

22 its successor applicationTikTok (collectively, the “App”).

23        B.      Defendants
24        4.     Defendant Musical.ly is a Cayman Islands corporation, with its
25 principal place of business in Shanghai, China.

26        5.     Defendant Musical.ly, Inc. is a California corporation with its
27 principal place of business in Santa Monica, California, and is a wholly owned

28 subsidiary of Musical.ly.

     CLASS ACTION COMPLAINT

                                                 2
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 3 of 21 Page ID #:3



 1         6.    Defendant Beijing ByteDance Technology Co Ltd. (“ByteDance”)
 2 is a privately held company headquartered in Beijing, China. ByteDance

 3 acquired Defendant Musical.ly, Inc. in December 2017.

 4 III.    JURISDICTION, VENUE AND GOVERNING LAW
 5         7.    This Court has subject matter jurisdiction over this action pursuant
 6 to 28 U.S.C. § 1332(d) because: (i) there are 100 or more class members; (ii) the

 7 aggregate amount in controversy exceeds $5,000,000, exclusive of interest and

 8 costs; and (iii) at least one Plaintiff and Defendants are citizens of different

 9 states. This Court has supplemental jurisdiction over the state law claims

10 pursuant to 28 U.S.C. § 1367.

11         8.    This Court has personal jurisdiction over Defendants because they
12 transact business in the United States, including in this District, they engaged in

13 and are engaging in conduct that has and had a direct, substantial, reasonably

14 foreseeable, and intended effect of causing injury to persons throughout the

15 United States, and purposely availed themselves of the laws of the United States.

16         9.    In accordance with 28 U.S.C. § 1391, venue is proper in this district
17 because a substantial part of the conduct giving rise to Plaintiffs’ claims occurred

18 in or emanated from this District, Defendants transact business in this District,

19 and Defendant Musical.ly, Inc. resides in this District.

20         10.   Defendants’ conduct giving rise to this action occurred in the State
21 of California and therefore, pursuant to the doctrine of lex loci delicti, the laws of

22 the State of California govern this action.

23 IV.     BACKGROUND ON DEFENDANTS’ BUSINESS PRACTICES
24         11.   Defendant Musical.ly, Inc. launched thesocial networking app
25 Musical.ly in August 2014.Musical.ly allowed enabled users to create short video

26 clips set to music and share them with other users of the app. By the end of May

27

28

     CLASS ACTION COMPLAINT

                                                  3
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 4 of 21 Page ID #:4


                                                                        1
 1 2017, Musical.ly had over 200 million users worldwide.

 2             12.    Defendant ByteDancelaunched a similar app called Douyin for the
 3 Chinese market in September 2016. ByteDance introduced an English language

 4 version of Douyin to the international market in September 2017 under the name

 5 TikTok.

 6             13.    On November 9, 2017, ByteDance acquired Musical.ly, Inc. for a
                                                                            2
 7 price reported to be between $800 million and $1 billion.

 8             14.    In August 2018, ByteDance merged the Musical.ly appand TikTok
 9 app, consolidating all existing accounts and data into a single app that retained

10 the name TikTok.

11             15.    The Musical.ly app was, and the TikTok App is, free to download
12 from Apple’s App Store, Google Play, and the Amazon Appstore. Both apps

13 generate revenue for Defendants through various means, including in-app

14 purchases.

15             16.    The app analytics company Sensor Tower recently announced that,
16 to date,there have been more than 1 billion installs of TikTok worldwide (not

17 including Android users in China), with more than 96 million installs in the
                        3
18 United States.

19             17.    To register for the app, users provide their email address, phone
20 number, username, first and last name, short bio, and a profile picture. Between

21 December 2015 and October 2016, Defendants also collected geolocation

22 information from users of the App.

23             18.    Many users choose to include their age or school name, which will
24   1
    https://www.billboard.com/articles/business/7776302/musically-apple-music-partnership (last
25 visited March 24, 2019).
     2
26    https://www.businessinsider.com/social-video-app-musically-acquired-for-up-to-1-billion-
     2017-11?r=UK (last visited on March 24, 2019).
27   3
         https://sensortower.com/blog/tiktok-downloads-one-billion (last visited on March 24, 2019).
28

     CLASS ACTION COMPLAINT

                                                          4
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 5 of 21 Page ID #:5



 1 often be an indicator of the user’s age, in their short bio, which is part of their

 2 App profiles. Since July 2017, Defendants request age information from new

 3 users during the registration process for an App account and prevent users who

 4 indicate that they are under the age of 13 from creating accounts. Prior to

 5 February 27, 2019, Defendants did not request age information to verify the age

 6 of existing users.

 7         19.   The App provides a platform for users to create videos and then
 8 synchronize them with music or audio clips from either the App’s online music

 9 library or music stored on the user’s device. The App’s online library has

10 millions of song tracks, including songs from popular children’s movies and

11 songs popular among tweens and younger children. The Musical.ly App offers

12 simple tools to create and edit videos. Once the video is completed, the user has

13 the option to name the video with a title before posting and sharing the video

14 publicly.

15         20.   In addition to creating and sharing videos, the App provides a
16 platform for users to connect and interact with other users. Users can comment

17 on the videos of other users and have the option to “follow” other users’ accounts

18 so that they can view more of their videos in the future. Popular users can have

19 millions of “fans” following their accounts. A user’s account is set to public by

20 default, which means that a user’s profile bio, username, profile picture, and

21 videos are public and searchable by other users. Users have the option to set their

22 accounts to “private” so that only approved followers can view their videos;

23 however, users’ profiles, including usernames, profile pictures, and bios, remain

24 public and searchable by other users.

25         21.   The App also allows users to send direct messages to communicate
26 with other users. These direct messages can include colorful and bright emoji

27 characters ranging from animals, smiley faces, cars, trucks, and hearts, among

28 many others. By default, an App user can direct message any other user. Indeed,

     CLASS ACTION COMPLAINT

                                                  5
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 6 of 21 Page ID #:6



 1 there have been many public reports of adults trying to contact kids via the

 2 App.Until October 2016, the App had a feature where a user could tap on the

 3 “my city” tab, which provided the user with a list of other users within a 50-mile

 4 radius, and with whom the user could connect and interact with by following the

 5 user or sending direct messages.

 6          22.    A significant percentage of the App’s users are children under 13
 7 years of age, and numerous press articles have highlighted the popularity of the
                                                   4
 8 App among tweens and younger children.

 9          23.    Defendants were aware that children were using the App. As of at
10 least October 2016, on Defendants’ websites, available at

11 www.musicallyapp.tumblr.com and www.musical.ly/en-US, Defendants have

12 provided parents guidance about their child’s use of the App. Until April 2017,

13 the webpage stated, for example, “If you have a young child on Musical.ly,

14 please be sure to monitor their activity on the App.”

15          24.    As early as 2016, Musical.ly, Inc. was aware that adult predators
                                              5
16 were using the App to target children.

17          25.    The App does not provide a function for users to close their
18 accounts, and instead requires users to send an email to Defendants to close their

19 accounts. Defendants received thousands of complaints from parents that their

20 child under 13 years old had created a Musical.ly App account without their

21 knowledge. For example, in the two-week period between September 15, 2016,

22 and September 30, 2016, Defendants received more than 300 complaints from

23 parents asking to have their child’s account closed. While Defendants closed the

24 accounts, they did not delete the users’ videos or profile information from

25   4
    See, e.g., https://www.garyvaynerchuk.com/millions-of-tweens-using-musically-app/ (last
26 visited March 24, 2019).
     5
27    https://www.thedenverchannel.com/money/science-and-tech/predators-are-using-musically-
     app-to-target-young-kids (last visited on March 24, 2019).
28

     CLASS ACTION COMPLAINT

                                                       6
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 7 of 21 Page ID #:7



 1 Defendants’ servers.

 2          26.     In December 2016, a third party publicly alleged in an interview
 3 with the co-founder of Musical.ly, Inc. that seven users whose accounts were

 4 among the most popular in terms of followers appeared to be children under 13

 5 years of age. Shortly thereafter, Defendants then reviewed its most popular users

 6 and determined an additional 39 appeared to be under 13. In February 2017,

 7 Defendants sent messages to these 46 users’ email addresses telling users under

 8 13 years of age to edit their profile description to indicate that a parent or adult

 9 talent manager was running their accounts. Defendants did not take any steps to

10 ensure that the person who was responding to the request was a parent and not

11 the child user.

12          27.     Research by the U.K.-based National Society for the Prevention of
13 Cruelty to Children (“NSPCC”) found that TikTok is being used as a “hunting

14 ground” by abusers seeking child victims. The NSPCC surveyed 20,000 school-

15 aged TikTok users. They found that 25% of the respondents had used the app to

16 live stream with a stranger and that one child in 20 had been asked to take off
                                                                                      6
17 their clothes either during the live stream or in comments to a video.

18          28.     On February 27, 2019, the Federal Trade Commission (“FTC”) filed
19 a complaint in the U.S. District Court for the Central District of California

20 alleging that Defendants had violated COPPA by using the App to illegally

21 collect the personal information of children under 13 without parental consent or
                                                                                          7
22 notification.See United States v. Musical.ly, Case No. 2:19-cv-01439).

23          29.     On the same date, Defendant ByteDance agreed to a $5.7 million
24 settlement with the FTC, the largest civil penalty the FTC has ever collected in

25   6
    http://www.wave3.com/2019/02/26/new-study-says-livestreaming-app-poses-danger-
26 children/ (last visited on March 22, 2019).
     7
27    The complaint in that matter served as a basis for many of the factual allegations asserted
     herein.
28

     CLASS ACTION COMPLAINT

                                                         7
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 8 of 21 Page ID #:8



 1 the name of child privacy.

 2 V.      COPPA REQUIRES VERIFIABLE PARENTAL CONSENT
 3         30.   Recognizing the vulnerability of children in the internet age, in
 4 1999, Congress enacted COPPA. See 15 U.S.C. §§ 6501–6506. COPPA’s

 5 express goal is to protect children’s privacy while they are connected to the

 6 internet.

 7         31.   Under COPPA, developers of child-focused apps, and any third
 8 parties working with these app developers cannot lawfully obtain the personal

 9 information of children under 13 years of age without first obtaining verifiable

10 consent from their parents.

11         32.   COPPA applies to any operator of a commercial website or online
12 service (including an app) that is directed to children and that: (a) collects, uses,

13 and/or discloses personal information from children, or (b) on whose behalf such

14 information is collected or maintained. Under COPPA, personal information is

15 “collected or maintained on behalf of an operator when … [t]he operator benefits

16 by allowing another person to collect personal information directly from users of

17 an online service. 16 C.F.R. § 312.2. In addition, COPPA applies to any operator

18 of a commercial website or online service that has actual knowledge that it

19 collects, uses, and/or discloses personal information from children.

20         33.   COPPA’s broad definition of “personal information” is as follows:
21 “individually identifiable information about an individual collected online,”

22 which includes (1) a first and last name; (2) a physical address including street

23 name and name of a city or town; (3) online contact information (separately

24 defined as “an email address or any other substantially similar identifier that

25 permits direct contact with a person online”); (4) a screen name or user name; (5)

26 telephone number; (6) social security number; (7) a media file containing a

27 child’s image or voice; (8) geolocation information sufficient to identify street

28 name and name of a city or town; (9) a “persistent identifier that can be used to

     CLASS ACTION COMPLAINT

                                                  8
 Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 9 of 21 Page ID #:9



 1 recognize a user over time and across different Web sites or online services”

 2 (including but not limited to “a customer number held in a cookie, an Internet

 3 Protocol (IP) address, a processor or device serial number, or unique device

 4 identifier”); and (10) any information concerning the child or the child’s parents

 5 that the operator collects then combines with an identifier.

 6         34.   In order to lawfully collect, use, or disclose personal information,
 7 COPPA requires that an operator meet specific requirements, including each of

 8 the following:

 9                   i. Posting a privacy policy on its website or online service
10                      providing clear, understandable, and complete notice of its
11                      information practices, including what information the website
12                      operator collects from children online, how it uses such
13                      information, its disclosure practices for such information, and
14                      other specific disclosures as set forth in the Rule;
15

16                  ii. Providing clear, understandable, and complete notice of its
17                      information practices, including specific disclosures, directly
18                      to parents; and
19

20                  iii. Obtaining verifiable parental consent prior to collecting,
21                      using, and/or disclosing personal information from children.
22

23         35.   Under COPPA, “[o]btaining verifiable consent means making any
24 reasonable effort (taking into consideration available technology) to ensure that

25 before personal information is collected from a child, a parent of the child. . .

26 [r]eceives notice of the operator's personal information collection, use, and

27 disclosure practices; and [a]uthorizes any collection, use, and/or disclosure of the

28 personal information.” 16 C.F.R. § 312.2.

     CLASS ACTION COMPLAINT

                                                  9
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 10 of 21 Page ID #:10



 1          36.    The FTC recently clarified acceptable methods for obtaining
 2 verifiable parental consent, which include: (i) providing a consent form for

 3 parents to sign and return; (ii) requiring the use of a credit card/online payment

 4 that provides notification of each transaction; (iii) connecting to trained

 5 personnel via video conference; (iv) calling a staffed toll-free number; (v)

 6 emailing the parent soliciting a response email plus requesting follow-up

 7 information from the parent; (vi) asking knowledge-based questions; or (vii)

 8 verifying a photo ID from the parent compared to a second photo using facial
                                8
 9 recognition technology.

10 V.       DEFENDANTS’ MEDIA APP IS DIRECTED AT CHILDREN
11          37.    The COPPA Rule applies to operators of websites and online
12 services directed to children that collect personal information, or those with

13 actual knowledge they have collected personal information from children under

14 13 years of age. As explained further below, Defendants operate an online

15 service directed to children because they target children as one audience and had

16 actual knowledge that they had collected personal information from children

17 under 13. Through the Musical.ly App, Defendants collected personal

18 information as defined in the COPPA Rule, including first and last name; online

19 contact information; the content of direct messages between users; photos and

20 videos containing a child’s image and voice, and, for some period of time,

21 geolocation information.

22          38.    Pursuant to Section 312.2 of the COPPA Rule, the determination of
23 whether an online service is directed to children depends on various factors,

24 including its subject matter, visual content, music or other audio content, the

25 presence of child celebrities or celebrities who appeal to children, and any

26
     8
27    See https://www.ftc.gov/tips-advice/business-center/guidance/childrens-online-privacy-
     protection-rule-six-step-compliance (last visited March 24, 2019).
28

     CLASS ACTION COMPLAINT

                                                      10
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 11 of 21 Page ID #:11



 1 competent and reliable empirical evidence regarding audience composition, and

 2 evidence regarding the intended audience. A review of these factors

 3 demonstrates that the App is directed to children, by targeting children as one

 4 audience.

 5        39.    The App’s purpose is to create short videos lip-syncing to music and
 6 share these videos with other users, which is an activity that has tremendous

 7 appeal to children. The App features music by celebrities appealing to children.

 8        40.    The App includes song folders to help users select songs for their
 9 videos. At various times material to this Complaint, the App has included song

10 folders appealing to children, such as “Disney” and “school.” The Disney folder

11 included songs related to Disney television shows and movies, such as “Can You

12 Feel the Love Tonight” from the Disney movie “The Lion King” and “You’ve

13 Got a Friend in Me” from the Disney movie “Toy Story.” The school folder

14 contained songs covering school-related subjects or school-themed television

15 shows or movies. The App’s simple tools make it easy for children to create and

16 upload videos. The App allows users to send other users colorful emojis, such as

17 cute animals and smiley faces. Moreover, a large percentage of Musical.ly App

18 users are under the age of 13. Indeed, many users self-identify as under 13 in

19 their profile bios or provide school information indicating an age under 13. Many

20 musicians and entertainers popular with tweens, such as Katy Perry, Selena

21 Gomez, Ariana Grande, Meghan Trainor, among many others, have Musical.ly

22 App accounts. The artists often encourage their fans to post and share videos of

23 themselves dancing or lip-syncing to their new releases.

24        41.    Defendants also had actual knowledge they were collecting personal
25 information from children, as described in Paragraph 26. The youth of the user

26 base is easily apparent in perusing users’ profile pictures and in reviewing users’

27 profiles, many of which explicitly note the child’s age, birthdate, or school. Since

28 at least 2014, Defendants have received thousands of complaints from parents of

     CLASS ACTION COMPLAINT

                                                11
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 12 of 21 Page ID #:12



 1 children under the age of 13 who were registered users of Defendants’ online

 2 service. In just a two-week period in September 2016, Defendants received over

 3 300 complaints from parents asking that their child’s account be deleted.

 4        42.   Defendants are operators of an online service directed to children by
 5 targeting children as one audience and had actual knowledge they had collected

 6 personal information from children.

 7 VI.    DEFENDANTS ARE OPERATORS UNDER COPPA
 8        43.   Each Defendant is an “operator” pursuant to COPPA. Specifically,
 9 COPPA defines an “operator,” in pertinent part, as:

10              any person who operates a Web site located on the Internet or an
11              online service and who collects or maintains personal information
12              from or about the users of or visitors to such Web site or online
13              service, or on whose behalf such information is collected or
14              maintained, or offers products or services for sale through that Web
15              site or online service, where such Web site or online service is
16              operated for commercial purposes involving commerce among the
17              several States or with 1 or more foreign nations; in any territory of
18              the United States or in the District of Columbia, or between any
19              such territory and another such territory or any State or foreign
20              nation; or between the District of Columbia and any State, territory,
21              or foreign nation.
22 16 C.F.R. § 312.2.

23

24        44.   Defendants operate App entirely online. Indeed, without a
25 connection to the internet, Plaintiff and the Multi-State Class members could not

26 have downloaded the App.

27

28

     CLASS ACTION COMPLAINT

                                               12
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 13 of 21 Page ID #:13



 1 VI.    DEFENDANTS FAILED TO OBTAIN VERIFIABLE PARENTAL
 2 CONSENT

 3        45.    Defendants collected, used, or disclosed the personal information of
 4 Plaintiff’s child without notifying her parents.

 5        46.    Plaintiff never knew that Defendants collected, disclosed, or used
 6 her child’s personal information because Defendants at all times failed to provide

 7 Plaintiff any of the required disclosures, never sought verifiable parental consent,

 8 and never provided a mechanism by which Plaintiff could provide verifiable

 9 consent.

10 VII. PLAINTIFF SPECIFIC ALLEGATIONS

11        47.    In the spring of 2018, B.M. downloaded the Musical.ly App onto
12 her iPad and her iPhone 6. At this time, B.M. was 10 years old. B.M.’s mother

13 was unaware that her daughter had downloaded the app.

14        48.    Thereafter, B.M. used the Musical.ly App on a daily basis, both for
15 viewing videos as well as creating and posting videos of her own.

16        49.    During the process of registering for the Musical.ly App, B.M. was
17 required to provide her email address, phone number, username, first and last

18 name, a short biography, and a profile picture.

19        50.    Defendants never asked Ms. Scott for her verifiable parental consent
20 – in any form or at any time – to collect, disclose, or use B.M.’s personal

21 information, as required by COPPA.

22        51.    Defendants never provided direct notice – as required by COPPA –
23 to Ms. Scott regarding Defendants’ practices with regard to collecting, using and

24 disclosing B.M.’s personal information, or regarding the rights of Ms. Scott or

25 B.M. under COPPA.

26        52.    When the Musical.ly app merged with the TikTok app in August
27 2018, the B.M.’s Musical.ly account automatically became a TikTok account.

28 Defendants never asked Ms. Scott for her verifiable parental consent – in any

     CLASS ACTION COMPLAINT

                                                13
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 14 of 21 Page ID #:14



 1 form or at any time – to retain or use B.M.’s personal information. Nor did

 2 Defendants provide direct notice to Ms. Scott regarding Defendants’ practices

 3 with regard to retaining, using, and disclosing B.M.’s personal information, or

 4 regarding the rights of Ms. Scott or B.M. under COPPA.

 5        53.    As a result of Defendants’ conduct, B.M.’s personal information
 6 was published to, and searchable by, other users of the App. This resulted in

 7 B.M. being contacted by older users of the App, including older men, and

 8 connecting with them through the App.

 9        54.    When Ms. Scott discovered that the App had made it possible for
10 older users to connect with her child, she became alarmed and demanded that her

11 daughter delete her TikTok account.

12        55.    Defendants’ collecting and publishing of B.M.’s personal
13 information without her verifiable consent is highly offensive to Ms. Scott and

14 constitutes an invasion of her child’s privacy and of Ms. Scott’s right to protect

15 her child from this invasion.

16 VII. CLASS ALLEGATIONS

17        56.    Plaintiff brings this lawsuit on behalf of herself and all similarly
18 situated individuals and entities, pursuant to Federal Rule of Civil Procedure

19 23(a), 23(b)(2) and 23(b)(3). The proposed Multi-State Class is defined as

20 follows:

21        All persons residing in the States of Alabama, Alaska, Arizona, California,
22        Colorado, Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa,
23        Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri,
24        Nevada, New Hampshire, New Jersey, New Mexico, North Carolina,
25        Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah,
26        Vermont, Washington, and West Virginia who are younger than the age of
27        13, or were younger than the age of 13 when they used the Musical.ly App
28        and/or the successor TikTok App, and their parents and/or legal guardians,
     CLASS ACTION COMPLAINT

                                                 14
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 15 of 21 Page ID #:15



 1        from whom Defendants collected, used, or disclosed personal information
 2        without verifiable parental consent.
 3        57.    Plaintiff reserves the right to modify, change, or expand the
 4 definitions of the Class based upon discovery and further investigation.

 5        58.    Excluded from the Classare: (a) any Judge or Magistrate Judge
 6 presiding over this action and members of their staff, as well as members of their

 7 families; (b) Defendants, predecessors, parents, successors, heirs, assigns,

 8 subsidiaries, and any entity in which current or former employees, agents,

 9 officers, and directors; (c) persons who properly execute and file a timely request

10 for exclusion from the Class; (d) persons whose claims in this matter have been

11 finally adjudicated on the merits or otherwise released; (e) counsel for Plaintiff

12 and the Multi-State Class and Defendants; and (f) the legal representatives,

13 successors, and assigns of any such excluded persons.

14        59.    Numerosity: The members of the Class are so numerous that joinder
15 of all members is impracticable. The exact number of Class members, as herein

16 identified and described, is not known, but install figures indicate that the App

17 has been installedmore than 96 million times in the United States and more than

18 1billion times worldwide.

19        60.    Predominance:Common questions of law and fact exist as to all
20 members of the Class. These questions predominate over questions affecting

21 individual members of the Class and include:

22               a. Whether Defendants collected and disclosed information on
23                  youth users as described herein;
24

25               b. Whether Defendants provided disclosure of all the activities
26                  referenced herein on a website as required by COPPA;
27

28               c. Whether Defendants directly notified parents of any of the
     CLASS ACTION COMPLAINT

                                                 15
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 16 of 21 Page ID #:16



 1                activities referenced herein;
 2

 3             d. Whether Defendants sought verifiable parental consent prior to
 4                engaging in any of the activities described herein;
 5

 6             e. Whether Defendants provided a process or mechanism for
 7                parents to provide verifiable parental consent prior to engaging
 8                in any of the activities described herein;
 9

10             f. Whether Defendants received verifiable parental consent prior to
11                engaging in any of the activities referenced herein.
12

13             g. Whether Defendants’ acts and practices complained of herein
14                violate COPPA;
15

16             h. Whether Defendants’ acts and practices complained of herein
17                amount to acts of intrusion upon seclusion under the law of
18                Alabama, Alaska, Arizona, Arkansas, California, Colorado,
19                Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa,
20                Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota,
21                Missouri, Nevada, New Hampshire, New Jersey, New Mexico,
22                North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South
23                Dakota, Texas, Utah, Vermont, Washington, and West Virginia;
24

25             i. What is the appropriate injunctive relief to ensure Defendants no
26                longer illegally collect and publish children’s personal
27                information.
28

     CLASS ACTION COMPLAINT

                                              16
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 17 of 21 Page ID #:17



 1        61.    Typicality: Plaintiff’s claims are typical of the claims of the
 2 members of the proposed Class, as all such claims arise out of Defendants’

 3 conduct in collecting, publishing and/or selling the personal information of the

 4 Class members. All of Plaintiff’s claims are typical of the claims of the Class

 5 since Plaintiff and all Class members were injured in the same manner by

 6 Defendant’s uniform course of conduct described herein. Plaintiff and all Class

 7 members have the same claims against defendant relating to the conduct alleged

 8 herein, and the same events giving rise to Plaintiff’s claims for relief are identical

 9 to those giving rise to the claims of all Class members.    Plaintiff is advancing
10 the same claims and legal theories on behalf of herself and all absent Class

11 members.

12        62.    Adequacy: Plaintiff will fairly and adequately protect the interests
13 of the members of the proposed Class and has no interests antagonistic to those

14 of the Class. Plaintiff has retained counsel experienced in the prosecution of

15 complex class actions including, but not limited to, consumer class actions

16 involving data privacy.

17        63.    Superiority: A class action is superior to other available methods for
18 the fair and efficient adjudication of this controversy, since individual joinder of

19 all members of the proposed Class is impracticable. Should individual Class

20 members be required to bring separate actions, this court would be confronted

21 with a multiplicity of lawsuits burdening the court system while also creating the

22 risk of inconsistent rulings and contradictory judgments. In contrast to

23 proceeding on a case-by-case basis, in which inconsistent rulings will magnify

24 the delay and expense of all parties and the court system, this class action

25 presents far fewer management difficulties while providing unitary adjudication,

26 economies of scale and comprehensive supervision by a single court.

27        64.    Final Declaratory or Injunctive Relief. Plaintiff also satisfies the
28 requirements for maintaining a class action under Rule 23(b)(2). Defendant has

     CLASS ACTION COMPLAINT

                                                 17
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 18 of 21 Page ID #:18



 1 acted or refused to act on grounds that generally apply to the proposed Class,

 2 making final declaratory or injunctive relief appropriate with respect to the

 3 proposed Class as a whole.

 4        65.    Particular Issues. Plaintiff also satisfies the requirements for
 5 maintaining a class action under Rule 23(c)(4). Their claims consist of particular

 6 issues that are common to all proposed Class members and are capable of class-

 7 wide resolution that will significantly advance the litigation.

 8                            FIRST CAUSE OF ACTION
 9                              Intrusion Upon Seclusion
10                   (Brought on Behalf of the Multi-State Class)
11        66.    Plaintiff repeats and realleges all preceding paragraphs contained
12 herein.

13        67.    Plaintiff and the Multi-StateClass members have reasonable
14 expectations of privacy in their use of mobile phones and online activity.

15 Additionally, Plaintiff and the Multi-State Classmembers have a reasonable

16 expectation that children’s information will not be improperly collected and

17 published or utilized without parental notification and consent. Plaintiff and the

18 Multi-State Class members expect that children’s online behavior and private

19 affairs will remain private and free of intrusion. The private affairs and concerns

20 of children under the age of 13 include their personal and contact information

21 that can be improperly collected and used without parental consent.

22        68.    The reasonableness of such expectations of privacy is supported by
23 the extent to which children under the age of 13 are protected against the illegal

24 collection and dissemination of their personal information conducted by

25 Defendants. Moreover, Defendants are in a unique position where they can

26 determine whether they have collected private information from children.

27 Despite knowing that they had collected the private information of children

28 under the age of 13, Defendants failed to act as required by the COPPA.

     CLASS ACTION COMPLAINT

                                                 18
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 19 of 21 Page ID #:19



 1        69.    Defendants intruded on and into Plaintiff’s and Multi-StateClass
 2 members’ solitude, seclusion, or private affairs by operating an online service

 3 that is directed to children and collecting the email addresses, phone numbers,

 4 names, and other personal information of the child Plaintiffs.

 5        70.    Defendants’ intrusions upon children’s online behavior are highly
 6 offensive to an ordinary reasonable person. This position is supported by the

 7 FTC’s recent enforcement actions and legislation described above.Moreover, on

 8 information and belief, the nature of Defendant’s privacy invasion involves the

 9 sharing of Plaintiff’s and the Multi-State Class members’personal information

10 with third parties, known and unknown, for undisclosed and potentially

11 unknowable purposes, in perpetuity.

12        71.    Plaintiff and Multi-StateClass members were harmed by the
13 intrusion into their private affairs as detailed throughout this Complaint.

14        72.    Defendants’ actions and conduct complained of herein were a
15 substantial factor in causing the harm suffered by Plaintiff and Multi-State Class

16 members.

17        73.    As a result of Defendants’ actions, Plaintiff and Multi-StateClass
18 members seek injunctive relief, in the form of Defendants’ cessation of tracking

19 practices in violation of COPPA, and destruction of all personal data obtained in

20 violation of COPPA.

21        74.    As a result of Defendants’ actions, Plaintiff and theMulti-StateClass
22 members seek nominal and punitive damages in an amount to be determined at

23 trial. Plaintiff and Multi-StateClass members seek punitive damages because

24 Defendants’ actions – which were malicious, oppressive, willful – were

25 calculated to injure Plaintiff and Multi-State Class members and made in

26 conscious disregard of their rights. Punitive damages are warranted to deter

27 Defendants from engaging in future misconduct.

28

     CLASS ACTION COMPLAINT

                                                19
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 20 of 21 Page ID #:20



 1                                 RELIEF SOUGHT
 2        WHEREFORE, Plaintiffprays for judgment as follows:
 3        75.    That the Court certify this case as a class action, appoint Plaintiff
 4 as Class representative, and appoint Plaintiffs’ counsel to represent the Class;

 5        76.    That the Court Find that the Defendants’ actions, constitute: (i)
 6 violations of the common law claim of intrusion upon seclusion in the states of

 7 Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut,

 8 Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana,

 9 Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New Jersey,

10 New Mexico, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South

11 Dakota, Texas, Utah, Vermont, Washington, and West Virginia.

12        77.    A declaratory judgment that Defendants’ actions of collecting,
13 using, or disclosing personal information of child users without first obtaining

14 verifiable parental consent violate COPPA;

15        78.    An order permanently enjoining Defendants from collecting,
16 using, or disclosing personal information of child users without first obtaining

17 verifiable parental consent;

18        79.    That the Court award Plaintiff and Class members
19 appropriate relief, including actual and statutory damages and punitive damages,

20 in an amount to be determined at trial;

21        80.    That the Court award equitable, injunctive, and declaratory relief
22 as may be appropriate;

23        81.    For reasonable attorneys’ fees according to proof pursuant to
24 applicable law;

25        82.    For costs of suit incurred; and
26        83.    For such further relief as this Court may deem just and proper.
27

28

     CLASS ACTION COMPLAINT

                                                   20
Case 2:19-cv-06851-PA-JEM Document 1 Filed 08/07/19 Page 21 of 21 Page ID #:21



 1                                  JURY DEMAND
 2         Plaintiff and the Class Members hereby demand trial by jury of all issues
 3 triable as of right by jury.

 4

 5 Dated: August 6, 2019                    s/ Behram V. Parekh
 6                                       KIRTLAND AND PACKARD LLP
                                          Behram V. Parekh (SBN 180361)
 7                                        bvp@kirtlandpackard.com
                                          2041 Rosecrans Ave., Third Floor
 8                                        El Segundo, California 90245
                                          Telephone: (310) 536-1000
 9                                        Facsimile: (310) 536-1001
10                                       MIGLIACCIO & RATHOD LLP
11
                                          Nicholas Migliaccio, pro hac vice anticipated
                                          Jason Rathod,pro hac vice anticipated
12                                        Esfand Nafisi (State Bar No. 320119)
13
                                          412 H Street NE, Suite 302
                                          Washington, D.C. 20002
14                                        Tel: (202) 470-3520
15
                                          Email: enafisi@classlawdc.com
                                          Email: nmigliaccio@classlawdc.com
16                                        Email: jrathod@classlawdc.com
17
                                           Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT

                                                21
